Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the unbalanced rotor of claim 1 comprising a central axis of rotation and a center of mass for the rotor which is not at the central axis of rotation for the rotor; and (2) the controller of claim 15, must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what is meant by “...device is not configured to strike any part of the sloped roof…”. Examiner suggests changing the claim to read “…device is configured to not strike any part of the sloped roof…” in order for there to be no confusion on what is or isn’t configured.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 15-20 are rejected under 35 U.S.C 102(a)(1) and 102(a)(2) as being anticipated by Alekseyevich (RU183248U1).
Regarding claim 1, Alekseyevich teaches a device to remove debris from a sloped roof (Para. 24), the device comprising: a mounting frame (i.e., body (4)) configured to attach the device directly to rafters (7) of a roof (8) (Para. 26);
and, a motorized vibrator attached to the mounting frame (4) and comprising a motor (1) configured to rotate an unbalanced rotor (Para. 28, electric motor(all electric motors have rotors in them) (1) with shaft (2) having an eccentric (3) acts as an unbalanced rotor causing a side to side movement resulting in vibration);
wherein the unbalanced rotor comprises a central axis of rotation and in use a center of mass for the rotor is not at the central axis of rotation for the rotor; whereby rotation of the rotor by the motor produces vibrations in the rotor that are transmitted to the mounting frame and to rafters onto which the mounting frame may be attached in use (Para. 28, the shaft having an eccentric means the center of mass is offset which in turn causes side to side movement resulting in vibrations that are transmitted through the body onto the rafters).

Regarding claim 2, Alekseyevich teaches the device of claim 1, wherein the device is configured so that vibrations from the rotor are transmitted from the rotor, through the mounting frame to a rafter when mounted to the rafter (Para. 28-29, explains how the vibrations are transversed to the roof through the body (4) to break the connection between the roof and snow).

Regarding claim 3, Alekseyevich teaches the device of claim 1, wherein the device is configured so that vibrations from the rotor are transmitted from the rotor, through mounting frame to a surface onto which the frame is mounted, but vibrations are not transmitted to the surface by contact of the rotor with other than the motor or frame (Fig. 1 shows nothing but the frame (sole (6)) is in contact with the roof, which means the vibrations are not transmitted to the surface by contact of the rotor other than the motor or frame (body (4))).

Regarding claim 4, Alekseyevich teaches the device of claim 1, wherein the debris is selected from the group consisting of snow, leaves, ice, embers, a pest, and a nest (Para. 24, talks about the removal of snow and ice which are a part of the group listed).

Regarding claim 5, Alekseyevich teaches the device of claim 1, wherein the motor is selected from the group consisting of a DC electric motor, an AC electric motor, and a motor with a variable pulse width modulation power source (Para. 26, electric motor (1) is powered by a dc power source).

Regarding claim 6, Alekseyevich teaches the device of claim 1, wherein the rotor is an output shaft of the motor (Fig.1 electric motor (1) and shaft (2)).

Regarding claim 8, Alekseyevich teaches the device of claim 1, wherein the unbalanced rotor comprises one or more weights extending away from the rotor central axis of rotation (Fig.1 and Para. 26, shaft (2) is eccentric (3) and acts as an unbalanced weight that causes an unbalance extending away from the central axis of rotation).

Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issue identified above, Alekseyevich teaches the device of claim 1, wherein the device is not configured to strike any part of the sloped roof when mounted to the sloped roof for use (Para. 29, states that the invention solves the problem of removing debris from the roof without need for applying mechanical impact(strike) on to the roof). 

Regarding claim 10, Alekseyevich teaches the device of claim 1 mounted to a rafter of a roof (Fig. 1 and Para. 26).

Regarding claim 11, Alekseyevich teaches the device of claim 10, wherein most of the energy of vibration from the unbalanced rotor is transmitted to the rafters through the mounting frame (Para. 28-29 explains how vibration is transmitted through the body to the roof, meaning it is inherent that most of the vibrational energy is transmitted through the frame (body (4))). 

Regarding claim 15, Alekseyevich teaches the device of claim 1, further comprising a controller (9) adapted to control motor parameters selected from the group consisting of: motor activation (on/off), motor activation time, motor rotation speed, and motor power input (Para. 24, motor is connected to a variable power source which would fall under the control parameter of motor rotation speed). 

Regarding claims 16-20, the method steps are necessitated by the device structure as disclosed by Alekseyevich. 

Regarding claim 16, Alekseyevich teaches the method of moving debris from a slanted roof, the method comprising: providing one or more devices of claim 1 (Para. 24 teaches atleast one device and the method for removing debris from a slanted roof); 
 and, mounting the one or more devices on one or more rafters of a roof (Para. 26);
applying power to motor (Para. 26);
whereby rotation of the unbalanced rotor generates vibrations which are transmitted to the rafters through the mounting frame, thereby moving the debris (Para. 28, electric motor (1) with shaft (2) having an eccentric (2) acts as an unbalanced rotor causing a side to side movement resulting in vibrations which removes debris).

Regarding claim 17, Alekseyevich teaches the method of claim 16, wherein there is no direct mounting of the device to roof structures other than the rafters (Para. 26)

Regarding claim 18, Alekseyevich teaches the method of claim 16, further comprising configuring the one or more devices so that vibrations from the rotor are transmitted from the rotor, through mounting frame directly to the rafter (Para. 28-29, explains how the vibrations are transversed to the roof through the body(4) to break the connection between the roof and snow).

Regarding claim 19, Alekseyevich teaches the method of claim 16, further comprising configuring the devices so that vibrations from the rotor are transmitted from the rotor, through mounting frame to a surface onto which the frame is mounted, but vibrations are not transmitted to the surface by contact of the rotor with other than the motor or frame (Fig. 1 shows nothing but the frame (sole (6)) is in contact with the roof, which means the vibrations are not transmitted to the surface by contact of the rotor other than the motor or frame (body (4))).

Regarding claim 20, Alekseyevich teaches the method of claim 16, wherein the debris is selected from the group consisting of snow, leaves, ice, embers, a pest, and a nest (Para. 24, Invention talks about the removal of snow and ice which are in the group listed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Alekseyevich in view of Bodine (FR2580720A1).
Regarding claim 7, Alekseyevich teaches the device of claim 1.
But, Alekseyevich is silent to the rotor being coupled to an output shaft of the motor through a coupling link, a flex shaft, or a gear set.
However, Bodine teaches a rotor is coupled to an output shaft of a motor through a flex shaft (lines 65-68, shaft(19), rotor(22), motor(34), and flexible shaft(19a)).
Bodine is considered to be analogous to the claimed invention of Alekseyevich because they are in the same field of vibration systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Alekseyevich to have the shaft coupled to the motor through a flexible shaft. Doing so would allow the transmission of the rotary motion to be routed in any direction.

Claims 12-14 are rejected under 35 U.S.C 103 as being unpatentable over Alekseyevich.
Regarding claim 12, Alekseyevich teaches the device in claim 1, but fails to disclose two or more devices mounted to two or more rafters of a roof.
However, examiner takes Official Notice that it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Alekseyevich and use two or more of these devices on two of more rafters of a roof, since doing so  would allow the user to clean the roof faster and more efficiently.

Regarding claim 13, Alekseyevich teaches the device as substantially claimed in claim 12, but fails to specifically teach the devices are configured by mounting location or frequency of rotor rotation to provide harmonic beat frequency antinodes at locations on the roof.
However, examiner also takes Official Notice that it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the use of two or more devices by configuring the mounting location or frequency of rotation in order to provide harmonic beat frequency antinodes at locations on the roof, since doing so would allow the two devices to work at maximum efficiency and allow for better removal of debris on the roofs (i.e.,  it makes sense that once you have 2 or more devices, you would configure it in such a way that you get the best result for removing debris).

Regarding claim 14, Alekseyevich as modified teaches the two or more devices of claim 13, wherein one or more of the devices comprises an adjustable rotation frequency, whereby the locations of the antinodes can be manipulated (see Para. 29, wherein the device has an adjustable voltage for power source to regulate the rotation of the shaft which would result in the rotation frequency being adjustable allowing  for manipulation of the antinode locations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alekseyevich(RU182073U1) is an application with similar invention for debris removal from a sloped roof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Mohammed Qureshi/				/Anthony Q Edwards/Examiner, Art Unit 4174                                    Primary Examiner, Art Unit 2841                                                                                                                        				September 29, 2022